internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03-plr-106340-02 date date legend p q d1 d2 d3 d4 d5 dear this letter responds to a letter dated date submitted by your authorized representatives requesting a ruling under sec_301_9100-3 of the procedure and administration regulations that p be granted an extension of time to elect to treat q as a qualified_subchapter_s_subsidiary under sec_1361 of the internal_revenue_code facts according to the information submitted q was formed on d1 for the purpose of carrying on a business p was incorporated on d2 and made a valid election to be treated as a s_corporation under sec_1362 effective for d3 on d2 p acquired all of the outstanding_stock of q p intended to elect to treat q as a qualified_subchapter_s_subsidiary under sec_1361 effective d3 however due to inadvertence by p’s tax advisers the election was not filed timely both p and q are calendar_year accrual basis taxpayers for the year ending d4 and for each successive year through d5 p filed a form_1120s u s income_tax return for an s_corporation for tax years d4 through d5 p reported the assets liabilities and items of income deduction and credit of q as the assets liabilities and items of income deduction and credit of p law sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation sec_1361 defines a qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qualified_subchapter_s_subsidiary sec_1_1361-3 of the income_tax regulations prescribes the time and manner for making an election to be classified a qualified_subchapter_s_subsidiary sec_1_1361-3 provides that an election to treat an eligible subsidiary as a qualified_subchapter_s_subsidiary may be effective up to two months and days prior to the date the election is filed or not more than months after the election is filed the proper form for making the election is form_8869 qualified_subchapter_s_subsidiary subsequent to the passage of the small_business job protection act of pub_l_no 110_stat_1755 but prior to the effective date of sec_1_1361-3 the procedure for electing qualified_subchapter_s_subsidiary status was set forth in notice_97_4 1997_1_cb_351 under that notice a qualified_subchapter_s_subsidiary election was made by filing a form_966 corporate dissolution or liquidation with the words filed pursuant to notice printed at the top under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly p is granted an extension of time of days from the date of this letter to file form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center to elect to treat q as a qualified_subchapter_s_subsidiary effective d3 a copy of this letter should be attached to the form_8869 except for the specific rulings above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely s william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter cc
